CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
	Specifically, Applicant’s proposed amendments first add the limitations of claims 4 and 13 into dependent claim 2. Such a proposed amendment requires, at the very least, a reformatting of the rejections of record and a reconsideration of prior art combinations not previously considered.
	Additionally, the proposed amendments recite the newly added limitation of “the ethylene glycol unit-containing (meth)acrylate includes at least two ethylene glycol units”. Such a limitation was not previously considered and would require a further search and consideration that would exceed allotted by after-final practice.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are drawn to 
	Examiner’s Note – At paragraph [0030], the Kim reference of record discloses crosslinker monomers inclusive of multifunctional acrylates including polyethylene glycol di(meth)acrylate, which appears to be within the scope of an ethylene glycol unit-containing (meth)acrylate including at least two ethylene glycol units.
	As to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, Applicant’s proposed amendments cancel the indefinite language set forth in the rejection. Therefore, Applicant’s proposed amendments, if entered, would overcome the indefiniteness rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/20/2021